         Case 3:20-cv-00330-JBA Document 35-1 Filed 04/30/20 Page 1 of 25




                   UNITED STATES DISTRICT COURT
                     DISTRICT OF CONNECTICUT
____________________________________

 MIA CASTRO, M.D., et al                     )   CIVIL ACTION NO:
                                             )
            Plaintiff,                           3:20-cv-00330 (JBA)
                                             )
    v.                                       )
                                             )
 YALE UNIVERSITY, et al
                                             )
            Defendant.                       )   April 30, 2020
____________________________________


  MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT MANUEL FONTES,
  M.D.’S MOTION TO STAY DISCOVERY PENDING RULING ON MOTION TO
                             DISMISS

         Defendant Manual Fontes, M.D. (“Defendant” or “Defendant Fontes”) hereby

submits this Memorandum of Law in Support of his Motion to Stay Discovery Pending

Ruling on Motion to Dismiss. Defendant Fontes has filed a Motion for Pre-filing

Conference [Doc. No. 27] in connection with his anticipated Motion to Dismiss the

Third, Fourth and Fifth Counts of the Complaint pursuant to Rule 12(b)(1) of the

Federal Rules of Civil Procedure and 28 U.S.C. § 1367(c). If the Motion to Dismiss is

granted, all claims as to Defendant Fontes may be dismissed. Accordingly, good

cause exists, as set forth herein, to stay all discovery as to Defendant Fontes,

including any disclosures required by the Discovery Protocols For Employment Cases

Alleging Adverse Action.
         Case 3:20-cv-00330-JBA Document 35-1 Filed 04/30/20 Page 2 of 25




BACKGROUND

        This Complaint was brought by six Plaintiff physicians1 against Yale University

and Yale New Haven Hospital, Inc. (collectively “Yale”) alleging violation of Title IX of

the Education Amendments of 1972, 20 U.S.C. § 1681 et seq. (“Title IX”), which

prohibits gender discrimination under any education program or activity receiving

Federal financial assistance. (Compl2. at ¶ 163.) Plaintiffs allege discrimination (First

Count) and retaliation (Second Count) in violation of Title IX. None of these federal

law charges are brought against Defendant Fontes.

        Plaintiffs allege three state-law claims against Defendant Fontes, who was at

relevant times the Division Chief of Cardiac Anesthesiology at Yale. Plaintiffs allege

claims of assault, battery, and invasion of privacy (Third, Fourth and Fifth Counts).

There are no federal claims asserted against Defendant Fontes. Plaintiffs assert that

this Court has supplemental jurisdiction over their state-law claims pursuant to 28

U.S.C. § 1367(a). (Compl. at ¶ 17.) Defendant Fontes has sought a pre-filing

conference in connection with his anticipated Motion to Dismiss the claims against

him on the grounds that principles of economy, convenience, fairness and comity

weigh against the exercise of supplemental jurisdiction over these state-law claims.

Defendant has herewith moved to stay discovery as to him pending this Court’s

decision on his Motion to Dismiss.




1
  Plaintiffs Mia Castro, M.D. (“Plaintiff Castro”), Heidi Boules, M.D. (“Plaintiff Boules”), Ashley Eltorai,
M.D. (“Plaintiff Eltorai”), Jodi-Ann Oliver, M.D. and Lori-Ann Oliver, M.D. (“Plaintiffs Oliver”) and
Elizabeth Reinhart, M.D. (“Plaintiff Reinhart”) are either attending physicians, residents or fellows at
Yale.
2
  References to the Complaint [Doc. No. 1] are abbreviated herein as “Compl.” with a citation to the
relevant paragraph or paragraphs.
           Case 3:20-cv-00330-JBA Document 35-1 Filed 04/30/20 Page 3 of 25




ARGUMENT

          Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, a court has

discretion to stay discovery “for good cause show.” Fed.R.Civ.P. 26(c); United States

of America Ex Rel v. Sikorsky Aircraft Corporation, Case No. 3:14-cv-1223 (VLB),

2016 WL 10490528 (D.Conn. Nov. 28, 2016)3. “A request for a stay of discovery,

pursuant to Rule 26(c), is committed to the sound discretion of the court based on a

showing of good cause.” ITT Corporation v. Travelers Casualty and Surety Company,

Case No. 3:12-cv-38(RNC), 2012 WL 2944357, *2 (D.Conn. July 18, 2012). This rule

“is often invoked to avoid potentially expensive and wasteful discovery during the

pendency of a determination which could potentially reshape pending claims.” Id.

The factors that courts have considered when determining whether a stay is

appropriate include: (1) whether the Defendant has made a strong showing that the

Plaintiffs’ claim is unmeritorious; (2) the breadth of discovery and the burden of

responding to it; and (3) the risk of unfair prejudice to the party opposing the stay.”

United States Ex Rel, 2016 WL 10490528 at *1. “A stay of discovery is appropriate

pending resolution of a potentially dispositive motion where the pending dispositive

motion ‘appears to have substantial grounds or, stated another way, does not appear

to be without foundation in law’.” ITT Corp., 2012 WL 2944357 at *2. (Internal

punctuation omitted).

          These factors warrant a stay of discovery as to Defendant Fontes pending a

decision on his Motion to Dismiss.                First, Defendant’s basis for dismissal has

substantial grounds and is not without foundation in law. Specifically, 28 U.S.C.A. §



3
    Copies of unpublished decisions are attached hereto in alphabetical order.
         Case 3:20-cv-00330-JBA Document 35-1 Filed 04/30/20 Page 4 of 25




1367(c) governing supplemental jurisdiction over state-law claims, provides grounds

under which the Court may decline to exercise such jurisdiction. There are compelling

grounds and caselaw in support of Defendant’s assertion that supplemental

jurisdiction should not be accepted here4. The only counts under federal question

jurisdiction are alleged against Yale, and Defendant Fontes is not a party to either of

those counts. Nor is Yale a party to any of the counts against Defendant Fontes,

which all allege only state-law claims. The allegations against Defendant Fontes

involve different legal theories, requiring different types of evidence, and are more

narrowly targeted than the allegations against Yale; and given that there are no federal

law claims against Defendant Fontes and that this case is still in the early stages of

litigation, judicial economy, fairness and comity weigh against the exercise of

supplemental jurisdiction over these claims.

        This Court has declined to exercise supplemental jurisdiction in circumstances

similar to the one at hand. See Reyes v. Galpin, 2019 WL 959680, Civ. No. 3:18-cv-

831 (JBA) (D.Conn. Feb. 27, 2019). In Reyes, the plaintiff brought federal and state

law claims against a municipality and certain of its officers for claims related to the

death of her son. This Court dismissed the federal claims against the two officer

defendants, but allowed some of the federal claims against the municipal co-

defendants. Notwithstanding the remaining federal claims against the municipal co-

defendants, this Court declined to exercise supplemental jurisdiction over the state




4
  Subsection (c) of the statute provides that the district courts “may decline to exercise supplemental
jurisdiction” if: “(1) the claim raises a novel or complex issue of State law, (2) the claim substantially
predominates over the claim or claims over which the district court has original jurisdiction, (3) the
district court has dismissed all claims over which it has original jurisdiction, or (4) in exceptional
circumstances, there are other compelling reasons for declining jurisdiction.”
        Case 3:20-cv-00330-JBA Document 35-1 Filed 04/30/20 Page 5 of 25




law claims of wrongful death and negligent infliction of emotional distress asserted

against the two officers. Id. at *5. In declining to exercise its discretion, this Court

noted that district courts “must weigh various factors, such as judicial economy,

convenience, fairness and comity.” Id. at *5. In light of those factors, the Court

declined to exercise supplemental jurisdiction over the state-law claims against the

two officer defendants, given that the case was still in the early stages of litigation. Id.;

see also, Glasser v. Group W Satellite Communications, 1990 WL 128563, Civ. No.

B-89-664 (WWE) (D.Conn. July 11, 1990) (declining to exercise pendent jurisdiction

over breach of contract claim pled as part of action alleging violation of the

Discrimination in Employment Act of 1967 (“ADEA”)); Koehler v. Chesebrough-Ponds,

Inc., 750 F.Supp. 721 (D.Conn. 1988) (declining to exercise pendent jurisdiction over

state-law claims pled in connection with ADEA claim “in light of the significant potential

for jury confusion, the unsettled nature of Connecticut law, and the fact that the

interests of judicial economy and fairness to the litigants would not be served.”);

Brokke v. Stauffer Chemical Co., 703 F.Supp. 215 (D.Conn. 1988) (declining to

exercise pendent jurisdiction over state law claims pled as part of ADEA complaint,

finding a greater quantum of proof was required with respect to the state law claims

and that “the plaintiff’s state law claims constitute ‘the real body of the case, to which

the federal claim[s] [are] only an appendage’”) Lopez v. Smiley, 375 F.Supp.2d 19

(D.Conn. 2005) (refusing to exercise supplemental jurisdiction over claim raising novel

claim under Connecticut Constitution).
        Case 3:20-cv-00330-JBA Document 35-1 Filed 04/30/20 Page 6 of 25




        Further, should Defendant’s Motion to Dismiss be granted, it should be

completely dispositive as to all counts against him, thus further warranting a stay of

discovery pending its resolution5.

        With respect to the second factor, the breadth of anticipated discovery and

burden of responding to it will be quite broad and onerous. There are six Plaintiffs,

who, between them, have alleged a multitude of separate incidents of which they

complain, each with a number of potential fact witnesses, which would be subject to

discovery. They have made additional allegations about other Yale faculty (Compl.

at 28-50), as well about Defendant Fontes’ past employment (Compl. at 51-56). As

an indicator of how broad the discovery will be, Plaintiffs have indicated they may take

10 depositions, and each Defendant has indicated it may take 8-15 depositions. See

Rule 26(f) Report of the Parties’ Planning Meeting [Doc. 31]. Given the potential

breadth of discovery, a stay pending the Motion to Dismiss is warranted.

        Finally, there is no risk of unfair prejudice from a stay pending a decision on the

Motion to Dismiss. In fact, the parties acknowledged in their Rule 26(f) Report [Doc.

No. 31], that given the uncertainty surrounding the ongoing pandemic, the parties

might have to make modifications to the deadlines set forth therein. A brief stay of

discovery as to Defendant Fontes, pending disposition of a dispositive motion, will not

prejudice the Plaintiffs’ claims in any manner. Nor would such a stay prevent the other

parties from proceeding with discovery.




5
  To the extent that Plaintiffs indicated an intention to amend the Complaint to assert claims under
Conn. Gen. Stat. § 46a-60(5) (see Doc No. 27), Plaintiffs have failed to exhaust their administrative
remedies against Fontes, and accordingly any such amendment would also fail.
       Case 3:20-cv-00330-JBA Document 35-1 Filed 04/30/20 Page 7 of 25




CONCLUSION

      For all of the foregoing reasons, Defendant Fontes respectfully requests that

this Court stay all discovery as to Defendant Fontes pending its decision on

Defendant’s anticipated Motion to Dismiss the Third, Fourth and Fifth Counts of the

Complaint.



                                 THE DEFENDANT


                                 By:   /s/ Aimee J. Wood
                                       Robert Mitchell (ct02662)
                                       Margaret M. Sheahan (ct05862)
                                       Reese B. Mitchell (ct30226)
                                       Aimee J. Wood (ct18702)
                                       Mitchell & Sheahan, P.C.
                                       999 Oronoque Lane, Suite 203
                                       Stratford, CT 06614
                                       203-873-0240
                                       203-873-0235 (fax)
                                       awood@mitchellandsheahan.com

                                       Counsel for Manuel L. Fontes, M.D.
        Case 3:20-cv-00330-JBA Document 35-1 Filed 04/30/20 Page 8 of 25




                                      CERTIFICATION



       I hereby certify that on April 30, 2020, a copy of the foregoing was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of

this filing will be served by e-mail to all parties by operation of the court’s electronic filing

system or by mail to anyone unable to accept electronic filing as indicated on the Notice

of Electronic Filing.




                                            /s/ Aimee J. Wood
                                            Robert Mitchell (ct02662)
                                            Margaret M. Sheahan (ct05862)
                                            Reese B. Mitchell (ct30226)
                                            Aimee J. Wood (ct18702)
                                            Mitchell & Sheahan, P.C.
                                            999 Oronoque Lane, Suite 203
                                            Stratford, CT 06614
                                            203-873-0240
                                            203-873-0235 (fax)
                                            awood@mitchellandsheahan.com
              Case 3:20-cv-00330-JBA Document 35-1 Filed 04/30/20 Page 9 of 25


Glasser v. Group W Satellite Communications, Not Reported in F.Supp. (1990)




                 1990 WL 128563
  Only the Westlaw citation is currently available.                                      FACTS
   United States District Court, D. Connecticut.
                                                               From December, 1986 through January 31, 1989 Glasser
          Barry GLASSER, Plaintiff                             was employed by GWSC as the manager of playback
                     v.                                        operations. GWSC asserts that Glasser was terminated
   GROUP W SATELLITE COMMUNICATIONS,                           because his department was eliminated. Glasser maintains
                 Defendant.                                    that his termination represents a violation of the ADEA
                                                               and constitutes a breach of his employment contract.1
              CIV. No. B–89–664 (WWE).
                            |
                     July 11, 1990.


Attorneys and Law Firms
                                                                                     DISCUSSION
William Laviano, Ridgefield, Conn., for plaintiff.
                                                               Pursuant to 28 U.S.C. § 1301, the Court is vested with
Barry J. Waters, Murtha, Cullina, Richter & Pinney, New        original jurisdiction to entertain plaintiff’s ADEA claim.
Haven, Conn., for defendant.                                   The only basis for the Court to exercise jurisdiction over
                                                               the claims alleged in the Second Count of the complaint is
                                                               through pendent jurisdiction. Hence, the only issue to be
                                                               resolved is whether the Court will exercise pendent
                                                               jurisdiction over the Second Count of the complaint.

                                                               Federal Courts may exercise pendent jurisdiction over
                                                               state law claims when the state and federal claims derive
  RULING ON DEFENDANT’S MOTION TO DISMISS                      from a common nucleus of operative facts and are
                                                               sufficiently related that a party would ordinarily expect to
                                                               litigate them in one forum.        United Mine Workers v.
EGINTON, District Judge.
                                                               Gibbs, 383 U.S. 715, 725 (1966). However, a court need
*1 Plaintiff, Barry Glasser (“Glasser”), brought this action   not exercise pendent jurisdiction over state claims since
for monetary damages against the defendant, Group W            pendent jurisdiction is a doctrine of discretion, not of
Satellite Communications, (“GWSC”), for unlawful               right.      Id. at 726. In electing to exercise pendent
discharge pursuant to the Age Discrimination in                jurisdiction, a court must weigh considerations of policy,
Employment Act of 1967 (“ADEA”)            29 U.S.C. § 626     convenience, judicial economy and fairness. Id.; See also
et seq. In the Second Count of his complaint plaintiff         Brokke v. Stauffer Chemical Co., 703 F.Supp. 215
alleges that he suffered damages and emotional distress        (D.Conn.1988).
due to the defendant’s breach of his employment contract.
GWSC has moved to dismiss the breach of contract claim         GWSC asserts that the ADEA claim and the breach of
pursuant to Fed.R.Civ.P. 12(b)(1) asserting that it would      contract claim do not arise out of the same operative facts
be inappropriate for the Court to exercise pendent             and therefore, the Court should not exercise pendent
jurisdiction over this claim.                                  jurisdiction. In opposition the plaintiff asserts that the
                                                               federal and state claims arise out of a common nucleus of
For the reasons set forth below, the defendant’s motion to     operative facts and argues that       Miller v. Lovett, 879
dismiss the Second Count will be granted.                      F.2d 1066 (2d Cir.1989) mandates that the Court exercise
                                                               pendent jurisdiction over plaintiff’s state law claims. In
                                                               Miller the Second Circuit, in a         42 U.S.C. § 1983
                                                               action, held that the district court should have exercised
                                                               pendent jurisdiction over state law negligence and assault
                                                               and battery claims. 879 F.2d 1071–1073.

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                     1
              Case 3:20-cv-00330-JBA Document 35-1 Filed 04/30/20 Page 10 of 25


Glasser v. Group W Satellite Communications, Not Reported in F.Supp. (1990)



                                                                     jurisdiction in ADEA cases over claims based upon an
The Court finds that this case is distinguishable from               alleged breach of contract and claims alleging tortious
Miller and declines to exercise pendent jurisdiction over            conduct.     Ritter v. Colorado Interstate Gas Company,
the Second Count of the complaint. Miller involved a
single incident in which the defendant police officers               593 F.Supp. 1279 (D.Colo.1984);              Douglas v.
allegedly used excessive force in making an arrest. The              American Cyanamid Company, 472 F.Supp. 298
Second Circuit held that the exercise of pendent                     (D.Conn.1979); Kurowski v. People’s Bank, Civil No.
jurisdiction over the state law claims was appropriate               B–89–344 (WWE) (D.Conn. November 6, 1989). The
because “Miller’s state and federal claims derive from a             Court concludes that this reluctance is well advised and
common nucleus of operative fact” and because, given the             declines to exercise pendent jurisdiction over the Second
“interrelationship between state law and federal policy ...          Count of the complaint.
in police brutality cases, ... resolution of [Miller’s] federal
claim necessarily required the court to draw on common
law principles of tort doctrine.”      879 F.2d at 1072.

*2 None of the factors deemed dispositive in Miller are
present in this case. Plaintiff’s claim is based upon an                                     CONCLUSION
alleged violation of the ADEA. If the Court were to
exercise pendent jurisdiction over the breach of contract            For the foregoing reasons, the defendant’s motion to
claim it would involve inquiry into facts having nothing             dismiss the Second Count of the complaint is GRANTED.
to do with the age discrimination claim and into areas of
state law which are best left to state judicial authorities. In      SO ORDERED.
Gibbs, the Supreme Court advised that “needless
decisions of state law should be avoided both as a matter
of comity and to promote justice between the parties, by             All Citations
procuring for them a surer-footed reading of applicable
                                                                     Not Reported in F.Supp., 1990 WL 128563
law.”     383 U.S. at 726.

Courts    have    been   reluctant   to   exercise    pendent
                                                             Footnotes


1
         Glasser alleges that the employment contract declares that notice would be given prior to a termination without
         cause.




End of Document                                                     © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                2
               Case 3:20-cv-00330-JBA Document 35-1 Filed 04/30/20 Page 11 of 25


ITT Corp. v. Travelers Cas. and Sur. Co., Not Reported in F.Supp.2d (2012)




    KeyCite Yellow Flag - Negative Treatment
Declined to Follow by Hong Leong Finance Ltd. (Singapore) v. Pinnacle   I. Factual Background
Performance Ltd., S.D.N.Y., May 22, 2013                                The plaintiffs bought excess insurance policies1 from the
                 2012 WL 2944357                                        defendant for “per occurrence and aggregate” coverage.
   Only the Westlaw citation is currently available.                    The policies, called Excess Overlayer Indemnity policies
    United States District Court, D. Connecticut.                       (“XN” policies), were issued over several decades.
                                                                        Beginning in 2000, the plaintiffs notified the defendant of
    ITT CORPORATION and Goulds Pumps, Inc.,                             a number of asbestos bodily injury claims. (Compl.124.)
                     Plaintiffs,                                        The plaintiffs believe that they have coverage under the
                          v.                                            “XN” policies when all their claims-combined-reach the
       TRAVELERS CASUALTY AND SURETY                                    “aggregate” limits of their underlying insurance. The
      COMPANY (Formerly Known as the Aetna                              defendant disagrees that coverage under the XN policies
     Casualty, And Surety Company), Defendant.                          is available when the combined claims exhaust the
                                                                        underlying aggregate limits. (Compl.14.) The defendants
                      No. 3:12CV38(RNC).
                                                                        contend that each of the asbestos injury claims is a
                                |
                                                                        separate “occurrence” and plaintiffs only have coverage
                         July 18, 2012.
                                                                        when they incur damages for a single “occurrence” in
                                                                        excess of the underlying per occurrence limits.
Attorneys and Law Firms                                                 (Compl.124.)

David A Luttinger, Jr., Lisa M. Campisi, Morgan, Lewis                  The plaintiffs allege that over the years the defendant has
& Bockius LLP–NY, New York, NY, Francis J. Brady,                       changed its position on coverage under the XN policies.
Hartford, CT, Jennifer Cohen Goldstein, Murtha Cullina,                 The defendant’s current policy interpretation, according
LLP, Stamford, CT, Michel Y. Horton, Morgan Lewis &                     to the plaintiffs, “materially reduc[es] the scope of
Bockius LLP–LA, Los Angeles, CA, for Plaintiffs.                        insurance protection that was originally purchased and
                                                                        effectively eliminat[es] coverage for plaintiff’s substantial
John W. Larson, Thomas V. Daily, Reid & Riege,                          asbestos liabilities.” (Compl.14.) The plaintiffs maintain
Hartford, CT, Ronald D. Kent, Susan M. Walker, SNR                      that the defendant’s interpretation contradicts the terms of
Denton U.S. LLP, Los Angeles, CA, for Defendant.                        the XN policies as well as the defendant’s underwriting
                                                                        manual and bulletins. (Compl.126.)

                                                                        The plaintiffs do not seek coverage for any particular
                                                                        losses. Regardless of policy interpretation, plaintiffs make
                                                                        no allegation that their asbestos liabilities have reached
                                                                        the XN policies. Instead, plaintiffs bring this putative
                                                                        class action on behalf of themselves and other XN
                                                                        policyholders seeking a declaratory judgment “that the
   RULING ON MOTION FOR PROTECTIVE ORDER
                                                                        XN policies are required to respond to liabilities that are
                                                                        subject to the underlying umbrella aggregate limits and
DONNA F. MARTINEZ, United States Magistrate Judge.                      which exceed such aggregate limits” and “an injunction
                                                                        barring [the defendant] from asserting its improper
*1 Plaintiffs ITT Corporation and its subsidiary Goulds                 position as to its XN policies.” (Count 1, Compl. (147.) In
Pumps commenced this action against defendant                           count 2, the plaintiffs allege the defendant misrepresented
Travelers Casualty and Surety Company. They seek                        the coverage afforded under the XN policies in violation
declaratory judgment and injunctive relief and also allege              of Connecticut’s Unfair Insurance Practices Act (CUIPA),
state law claims. The defendant moves for a protective                  Conn. Gen.Stat. § 38a–815 et seq. and Unfair Trade
order staying discovery until the court rules on a pending              Practices Act (CUTPA), Conn. Gen.Stat. § 42–110a et
motion to dismiss. (Doc. # 17.) For the reasons set forth               seq. In count 3, the plaintiffs allege that the defendant
below, the motion is granted.                                           “engaged in procedural bad faith in the handling of the
                                                                        plaintiffs’ asbestos claims in violation of the common law
                                                                        of Connecticut” by taking “more than nine years to first
                                                                        raise its single catastrophic occurrence coverage position”
                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             1
             Case 3:20-cv-00330-JBA Document 35-1 Filed 04/30/20 Page 12 of 25


ITT Corp. v. Travelers Cas. and Sur. Co., Not Reported in F.Supp.2d (2012)



which it did despite knowing that its position was “false,     Fed.R.Civ.P. 26(c)(1)(A).
deceptive, and misleading.” (Compl.¶¶ 54–55.) The
plaintiffs seek compensatory and punitive damages as to        Rule 26 “is often invoked to avoid potentially expensive
counts 2 and 3.                                                and wasteful discovery during the pendency of a
                                                               determination which could potentially reshape pending
*2 The parties are involved in related litigation in           claims.”       Dabney v. Maddock, No. 9:10CV0519
California state court. Cannon Electric, Inc. v. Affiliated    (GTS/DEP), 2011 WL 7479164, at *11 (N.D.N.Y. Nov.
FM Insurance Co. et al., No. BC 290354 (Los Angeles            29, 2011). “A request for a stay of discovery, pursuant to
County Superior Court). That case, filed before this one,      Rule 26(c), is committed to the sound discretion of the
also concerns coverage for future asbestos claims under        court based on a showing of good cause.” Davidson v.
the XN policies. There, plaintiffs ITT Corporation and         Goord, 215 F.R.D. 73, 82 (W.D.N.Y.2003). “[A] court
Goulds Pumps (among others) seek a declaratory                 determining whether to grant a stay of discovery pending
judgment regarding the defendant’s obligations under the       a motion must look to the particular circumstances and
XN policies “to defend, reimburse and indemnify                posture of each case,” Alford v. City of New York, No. CV
plaintiffs in full” for underlying asbestos claims made        2011–0622(ERK)(MDG), 2012 WL 947498, at *1
against the plaintiffs. (Doc. # 17–3, Fourth Amended           (E.D.N.Y. Mar. 20, 2012), and “should consider several
Compl. filed 7/14/06, ¶ 176.) The case originally was          factors, including the breadth of the discovery sought, the
filed against a number of defendants, but only the             burden of responding to it, and the prejudice that would
defendant Travelers remains. In 2010, the defendant            be suffered by the party opposing the stay.” Cuartero v.
asserted as an affirmative defense in the California case      United States, No. 3: 05CV1161 (RNC)(DFM), 2006 WL
its “single occurrence position,” the same coverage            3190521, at *1 (D.Conn. Nov. 1, 2006). “[A] court should
position at issue here. See Travelers’ Amended Answer to       also consider the strength of the dispositive motion that is
the Fourth Amended Complaint filed on August 3, 2010.          the basis of the discovery stay application.” Id. A stay of
The California case is scheduled for a bench trial in          discovery is appropriate pending resolution of a
September 2012.                                                potentially dispositive motion where the pending
                                                               dispositive motion “appear[s] to have substantial grounds
The defendant Travelers argues that this case is               or, stated another way, do[es] not appear to be without
duplicative of the California state court action. Travelers    foundation in law.” Johnson v. New York Univ. School of
filed a “Motion to Dismiss, or in the Alternative, to Stay     Educ., 205 F.R.D. 433, 434 (S.D.N.Y.2002).
this Case” pursuant to            Colorado River Water
Conservation Dist. v. United States, 424 U.S. 800 (1976)
(doc. # 47), which is pending before Judge Chatigny. In
the present motion, Travelers asks the court to stay this
case pending the resolution of its Colorado River motion
to dismiss.                                                    The Breadth of Discovery Sought
                                                               *3 The plaintiffs’ requested discovery is extraordinarily
                                                               broad. The temporal scope of the requests runs from the
                                                               1960s, when the defendant first began issuing the XN
                                                               policies, to the present. (Compl.¶ 21.) The types of
                                                               information sought are also broad. The production
II. Discussion                                                 requests seek all documents and communications
The defendant seeks a protective order staying discovery       regarding the underwriting, claims handling and
pursuant to Fed.R.Civ.P. 26(c). Rule 26(c) provides, in        marketing of the XN policies. (Doc. # 17–14, Doc.
relevant part:                                                 Requests 2–4.) The plaintiffs also request all the
                                                               defendant’s communications with reinsurers and state
                                                               insurance departments concerning the XN policies. (Doc.
                                                               # 17–14, Doc. Requests 7–8.) The interrogatories are
            The Court may, for good cause,                     equally expansive, seeking the identity of all persons who
            issue an order to protect a party or               marketed the policies, all XN policyholders who ever
            person       from        annoyance,                submitted a claim under the policies, and information
            embarrassment, oppression, or                      regarding all claims paid under the XN policies. (Doc. #
            undue burden or expense, including                 17–14, Interr.8–10.)
            one or more of the following: (A)
            forbidding the disclosure or
            discovery.
               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      2
             Case 3:20-cv-00330-JBA Document 35-1 Filed 04/30/20 Page 13 of 25


ITT Corp. v. Travelers Cas. and Sur. Co., Not Reported in F.Supp.2d (2012)



                                                               2272, 1994 WL 702004, at *4 (S.D.N.Y. Dec. 14, 1994).

                                                               *4 Upon consideration of the particular circumstances and
The Burden of Discovery                                        posture of the case, the factors weigh in favor of granting
The defendant argues that responding to the plaintiffs’        a stay of discovery pending the resolution of the
requests, which seek virtually all documents related to the    defendant’s abstention motion. The discovery will be
XN policies for a period of more than forty years, will        time-consuming, burdensome and expensive. The
necessitate the expenditure of a significant amount of         defendant’s motion is potentially dispositive and appears
effort and resources.2                                         to have substantial grounds. The plaintiff’s suggestion of
                                                               prejudice does not countervail these considerations. The
                                                               defendant’s motion for a protective order is granted. See
                                                               Integrated Systems and Power, Inc. v. Honeywell Intern.,
                                                               Inc., No. 09CV5874(RPP), 2009 WL 2777076, at *1
                                                               (S.D.N.Y. Sept. 1, 2009)(granting stay of discovery based
The Prejudice Resulting from a Stay
                                                               on the breadth of discovery sought and where the
The defendant argues that plaintiffs would not be
                                                               defendant’s motion “appears not to be unfounded in the
prejudiced by an order staying discovery until the court
rules on the pending motion to dismiss. The defendant          law”);       Niv v. Hilton Hotels Corp., No. 06 Civ.
points out that the plaintiffs make no allegation that they    7839(PKL), 2007 WL 510113, at *1 (S.D.N.Y. Feb. 15,
are currently due any money under the policies. Even           2007)(granting stay where defendants’ motion “appears
under the plaintiffs’ own policy interpretation, their         not to be unfounded in the law”);           Spencer Trask
asbestos claims have not yet triggered the XN policies.        Software and Information Services, LLC v. RPost Intern.
During oral argument, the plaintiffs raised for the first      Ltd., 206 F.R.D. 367, 368 (S.D.N.Y .2002) (granting stay
time a concern that they would be prejudiced from a delay      of discovery where defendants presented “substantial
of discovery because evidence might be lost. Because the       arguments for dismissal of many, if not all, of the claims
XN policies were issued so many years ago, they say,           asserted in th[e] lawsuit”); Anti–Monopoly, Inc. v.
witnesses are likely to be elderly and their testimony         Hasbro, Inc., No. 94Civ.2120 (LMM)(AJP), 1996 WL
could be lost.                                                 101277, at *4 (S.D.N.Y. Mar. 7, 1996) (granting stay
                                                               where dispositive motion is “not unfounded in the law”
                                                               and “appears to have substantial grounds”); Gandler v.
                                                               Nazarov, No. 94 Civ. 2272(CSH), 1994 WL 702004, at
                                                               *4 (S.D.N.Y. Dec. 14, 1994) (granting stay of discovery
                                                               where defendant’s motion to dismiss is “potentially
The Dispositive Motion                                         dispositive and appears to be not unfounded in the law,”
Finally, the court considers the strength of the defendant’s   “[p]laintiffs have not present any evidence to suggest that
motion to dismiss. The defendant moves to dismiss or           they will be unfairly prejudiced by a stay” and “the
stay this case pursuant to Colorado River on the grounds       adjudication of the pending motion to dismiss might avoid
that the federal suit “is duplicative of the State Suit.”      the need for costly and time-consuming discovery.”)
(Doc. # 47–1, Def’s Mem. in Supp. of Mtn to Dismiss at
5.) The defendant argues that the federal case “puts in
issue the same Travelers excess insurance policies, the
same underlying asbestos bodily injury claims and the
same coverage issues being litigated in the [California
case].” (Id.) In the present case, the plaintiffs expressly    III. Conclusion
ask the court to interpret the XN policies and to find that    For these reasons, the defendant’s motion for a protective
the defendant’s “on account of any one accident or             order (doc. # 17) is granted.
occurrence” interpretation is incorrect. According to the
defendant, the California state court will decide how the      SO ORDERED.
XN policy applies to the plaintiffs’ asbestos claims and
which party’s coverage interpretation is the correct one.
                                                               All Citations
This court does not presume to predict the outcome of the
motion to dismiss. However, on the record before the           Not Reported in F.Supp.2d, 2012 WL 2944357
court, the defendant’s arguments are substantial and “not
unfounded in the law .” Gandler v. Nazarov, No. 94 Civ.

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                    3
             Case 3:20-cv-00330-JBA Document 35-1 Filed 04/30/20 Page 14 of 25


ITT Corp. v. Travelers Cas. and Sur. Co., Not Reported in F.Supp.2d (2012)



                                                      Footnotes


1
       “An excess policy provides specific coverage above an underlying limit of primary insurance.” 3 New Appleman
       Insurance Law Practice Guide § 29A.Ol (Jeffrey E. Thomas et al. eds., 2012). “Excess coverage generally is not
       triggered until the underlying primary limits are exhausted.” Id.

2
       The defendant did not submit an affidavit but maintains that the breadth of the requests makes obvious the burden
       of a response to the discovery.




End of Document                                                © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           4
             Case 3:20-cv-00330-JBA Document 35-1 Filed 04/30/20 Page 15 of 25


Reyes v. Galpin, Slip Copy (2019)




                                                             Department, and had had numerous interactions with” that
                2019 WL 959680                               department. (Id.)
  Only the Westlaw citation is currently available.
   United States District Court, D. Connecticut.             On the night of June 26, 2016, Mr. Reyes “called 911 at
                                                             approximately 7 p.m. and reported that lives were in
          Rosemary REYES, et al., Plaintiffs,                danger at ... the home he shared with his mother.” (Id. ¶
                        v.                                   12.) “Following this call, Mr. Reyes gave his mother a
     Officer Richard GALPIN, et al., Defendants.             kiss, told her he loved her, and exited the apartment. On
                                                             his way out the door, he left a handwritten note on a table
                Civil No. 3:18cv831 (JBA)                    by the front door and picked up a black-handled kitchen
                             |                               knife.” (Id.)
                   Signed 02/27/2019
                                                             The 911 dispatcher then called back and spoke to Ms.
                                                             Reyes, who reported “that there was no problem at the
Attorneys and Law Firms                                      residence.” (Id. ¶ 13.) Patrol officers were then dispatched
                                                             to Plaintiff’s address “to perform a safety check” (Id.)
Kevin Murray Smith, Norman A. Pattis, The Pattis Law
Firm, LLC, New Haven, CT, for Plaintiffs.                    Officer Keith Koval arrived first and “[h]aving observed
                                                             the knife, ... remained in his cruiser and made contact
David C. Yale, Elliot B. Spector, Hassett & George, P.C.,
                                                             with [Daniel] Reyes, who challenged Koval to exit his
Simsbury, CT, for Defendants.
                                                             cruiser and draw his weapon. Recognizing the danger of
                                                             the situation and hoping to deescalate it, Koval declined
                                                             to exit his vehicle and instead asked Mr. Reyes what was
                                                             going on. Mr. Reyes responded that he would not talk to
                                                             Koval until he exited his cruiser and drew his weapon.
                                                             Koval responded by backing his cruiser up in order to
                                                             create distance between himself and Reyes.” (Id. ¶ 14.)

     RULING ON DEFENDANTS’ MOTION TO                         Officer Richard Galpin arrived on the scene “[w]hile
                 DISMISS                                     Koval was in the process of deescalating the situation
                                                             with Mr. Reyes.” (Id. ¶ 15.) “Galpin exited his cruiser,
                                                             and then locked it with a key fob that he tucked into his
Janet Bond Arterton, U.S.D.J.                                belt. He then heard Officer Koval report over his radio
                                                             that Reyes was armed with a knife. Galpin saw the knife
*1 Rosemary Reyes, individually and in her capacity as       in Mr. Reyes’s right hand and drew his firearm while
executrix of the Estate of Daniel Reyes, brings suit         commanding Reyes to stop and put the knife down.” (Id.)
against Defendants Officer Richard Galpin, Officer Keith     Officer Galpin attempted to retreat into his police cruiser,
Koval, Chief James Campbell, the Town of Thomaston,          but he was “unable to open the doors he had locked
Connecticut, and the Thomaston Police Department for         because the key fob was tucked into his belt.” (Id. ¶ 16.)
claims related to the death of her son, Daniel Reyes.        Officer Galpin again commanded Mr. Reyes to “stop and
Defendants move jointly to dismiss all counts of             drop the knife, but Reyes appeared not to comply and told
Plaintiff’s complaint. For the reasons that follow,          [Officer Galpin] to shoot him.” (Id.) Officer Galpin
Defendants’ Motion to Dismiss is granted in part and         “circled” his vehicle and “retreat[ed] to the front
denied in part.                                              passenger side while Reyes continued to follow him.”
                                                             (Id.) Then, “[w]hile standing at the front passenger door”
                                                             of his police vehicle, “Galpin fired a single shot from his
                                                             .45 caliber handgun and felled Reyes where he stood near
                                                             the rear passenger side of the vehicle. Mr. Reyes died
  I. Facts Alleged                                           shortly after being shot.” (Id.)
Plaintiff alleges that her son, Daniel Reyes, “was a young
man with a well-documented history of serious, chronic       *2 Plaintiff Ms. Reyes was “inside her home while her
mental-health issues.” (Compl. [Doc. # 1] ¶ 10.) Mr.         son was slain” and was “helpless either to stop the
Reyes was “well-known to the Thomaston Police                shooting or to assist her son as he lay dying.” (Id. ¶ 17.)

               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                    1
              Case 3:20-cv-00330-JBA Document 35-1 Filed 04/30/20 Page 16 of 25


Reyes v. Galpin, Slip Copy (2019)



Plaintiff was “unable to say goodbye or that she loved           from civil suit and liability for civil damages in actions
him before [her son’s] death.” (Id.)                             brought under        42 U.S.C. § 1983, so long “as their
                                                                 conduct does not violate clearly established statutory or
                                                                 constitutional rights of which a reasonable person would
                                                                 have known.”       Pearson v. Callahan, 555 U.S. 223, 231
                                                                 (2009). Thus, in order for a plaintiff to overcome
   II. Discussion                                                qualified immunity: (1) the facts alleged must make out a
Count One of the Complaint claims that the officers used         violation of a statutory or constitutional right, and (2) that
unreasonable force in killing Mr. Reyes, in violation of         right must have been “clearly established” at the time of
                                                                 the defendants’ alleged misconduct. See id.2 The
the Fourth Amendment and          42 U.S.C. 1983. (Compl.
                                                                 immunity “affords government officials ‘breathing room’
¶¶ 18-26.) Count Two brings claims for failure to
                                                                 to      make       reasonable—even         if      sometimes
adequately train officers regarding the use of deadly force
against individuals suspected of suffering from mental           mistaken—decisions.”        Distiso v. Cook, 691 F.3d 226,
illness. (Id. ¶¶ 27-32.) Count Three brings claims under         240 (2d Cir. 2012) (quoting           Messerschmidt v.
the Americans with Disabilities Act for failure to train         Millender, 565 U.S. 535, 553 (2012) ). “The qualified
regarding “how to make reasonable accommodations for             immunity standard is ‘forgiving’ and ‘protects all but the
persons suffering, or perceived to be suffering from,            plainly incompetent or those who knowingly violate the
mental illness or disabilities when these persons are either
                                                                 law.’ ”    Grice v. McVeigh, 873 F.3d 162, 166 (2d Cir.
arrested, taken into custody, or detained....” (Id. ¶ 35.)
Count Four alleges wrongful death under Connecticut              2017) (quoting      Amove v. Novarro, 624 F.3d 522, 530
state law. (Id. ¶¶ 39-40.) Count Six1 brings claims for          (2d Cir. 2010) ).
negligent infliction of emotional distress upon Ms. Reyes.
(Id. ¶¶ 41-46.)                                                  *3 A clearly established right is one that is “sufficiently
                                                                 clear that every reasonable official would have
Defendants move to dismiss all claims of Plaintiff’s             understood that what he is doing violates that right.”
complaint for failure to state a claim upon which relief             Reichle v. Howards, 566 U.S. 658, 664 (2012)
can be granted under Fed. R. Civ. P. 12(b)(6). Defendants        (internal quotation marks and alteration omitted). While
argue that they are entitled to qualified immunity on all        there need not be a case directly on point for a right to be
counts alleged in the Complaint and that the actions of the      clearly established, “existing precedent must have placed
officers were objectively reasonable, entitling them to          the statutory or constitutional question beyond debate.”
dismissal of Plaintiff’s Complaint in its entirety. (Defs.’          Ashcroft v. al–Kidd, 563 U.S. 731, 741 (2011). The
Mem. Supp. Mot. to Dismiss [Doc. # 22-1] at 5, 7.)               Supreme Court explained,
“To survive a motion to dismiss, a complaint must contain
sufficient factual matter, accepted as true, to ‘state a claim
to relief that is plausible on its face.’ ”       Ashcroft v.                 We have repeatedly told courts ...
                                                                              not to define clearly established
Iqbal, 556 U.S. 662, 678 (2009) (quoting             Bell Atl.                law at a high level of generality.
Corp. v. Twombly, 550 U.S. 544, 570 (2007) ). Although                        The dispositive question is whether
detailed allegations are not required, a claim will be found                  the violative nature of particular
facially plausible only if “the plaintiff pleads factual                      conduct is clearly established. This
content that allows the court to draw the reasonable                          inquiry must be undertaken in light
inference that the defendant is liable for the misconduct                     of the specific context of the case,
alleged.” Id. Conclusory allegations are not sufficient.                      not as a broad general proposition.
    Id. at 678–79; see also Fed. R. Civ. P. 12(b)(6).


                                                                     Mullenix v. Luna, 136 S. Ct. 305, 308 (2015) (internal
                                                                 citations and quotation marks omitted). “Although
                                                                 [courts] generally look to Supreme Court and Second
                                                                 Circuit precedent existing at the time of the alleged
     A. Claims against Officers Galpin and Koval                 violation to determine whether the conduct violated a
                                                                 clearly established right, the absence of a decision by [the
The doctrine of qualified immunity shields state officials
                                                                 Second Circuit] or the Supreme Court directly addressing
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         2
              Case 3:20-cv-00330-JBA Document 35-1 Filed 04/30/20 Page 17 of 25


Reyes v. Galpin, Slip Copy (2019)



the right at issue will not preclude a finding that the law          Tennessee v. Garner, 471 U.S. 1, 11 (1985). “The
was clearly established so long as preexisting law clearly       ‘reasonableness’ of a particular use of force must be
foreshadows a particular ruling on the issue.” Burns v.          judged from the perspective of a reasonable officer on the
Martuscello, 890 F.3d 77, 94 (2d Cir. 2018) (citations           scene, rather than with the 20/20 vision of hindsight.”
omitted).
                                                                    Graham v. Connor, 490 U.S. 386, 396 (1989). “The
“Because qualified immunity is ‘an immunity from suit            calculus of reasonableness must embody allowance for
rather than a mere defense to liability ... it is effectively    the fact that police officers are often forced to make
lost if a case is erroneously permitted to go to trial.’ ...     split-second judgments—in circumstances that are tense,
Indeed, we have made clear that the ‘driving force’              uncertain, and rapidly evolving—about the amount of
behind creation of the qualified immunity doctrine was a         force that is necessary in a particular situation.”  Id. at
desire to ensure that ‘insubstantial claims’ against             396-397.
government officials [will] be resolved prior to
discovery.’ ”      Pearson v. Callahan, 555 U.S. 223,            *4 The “[u]se of excessive force is an area of the law ‘in
231-232 (2009) (internal quotations omitted). The                which the result depends very much on the facts of each
Supreme Court has therefore “repeatedly ... stressed the         case,’ and thus police officers are entitled to qualified
importance of resolving immunity questions at the earliest       immunity unless existing precedent ‘squarely governs’ the
possible stage in litigation.”    Hunter v. Bryant, 502          specific facts at issue.”     Kisela v. Hughes, 138 S. Ct.
U.S. 224, 227 (1991).                                            1148, 1153 (2018) (quoting         Mullenix, 136 S. Ct. at
                                                                 308-309). “Precedent involving similar facts can help
However, the Second Circuit has noted that “motions to           move a case beyond the otherwise ‘hazy border between
dismiss a plaintiff’s complaint under Rule 12(b)(6) on the       excessive and acceptable force’ and thereby provide an
basis of an affirmative defense will generally face a            officer notice that a specific use of force is unlawful.” Id.
difficult road.”     Garcia v. Does, 779 F.3d 84, 96–97          (quoting     Mullenix, 136 S. Ct. at 312).
(2d Cir. 2015). “Not only must the facts supporting the
defense appear on the face of the complaint, but ... the         The sole issue at this stage therefore becomes whether
plaintiff is entitled to all reasonable inferences from the      Defendants can demonstrate, based only on the
facts alleged, not only those that support his claim, but        Complaint, that the officers did not violate any clearly
also those that defeat the immunity defense.”                    established constitutional protections, even while drawing
    McKenna v. Wright, 386 F.3d 432, 436 (2d Cir. 2004)          all reasonable inferences from the facts alleged in favor of
(internal citations omitted). “As a result of this standard of   Plaintiff. See        Graham, 490 U.S. at 396-397.
review, a defendant asserting a qualified immunity               Defendants argue that several cases “pertaining to
defense on a motion to dismiss faces a formidable hurdle         emotionally disturbed persons with knives” indicate that
and is usually not successful.” Barnett v. Mount Vernon          the officers’ behavior was clearly within the scope of a
Police Dept., 523 Fed. App’x 811, 813 (2d Cir. 2013)             reasonable officers’ conduct, and therefore that their
(internal quotation omitted).                                    behavior did not violate any clearly established rights.

Defendants argue that they are entitled to dismissal of the      Defendants point especially to Kisela, in which the
Complaint because the officers did not violate any clearly       Supreme Court held that an officer was entitled to
established law or constitutional protections and are            qualified immunity because his use of force did not
therefore protected by qualified immunity. (Defs.’ Mem.          violate clearly established law. In that case, officers
at 7.)                                                           responded to a report of a “woman engaging in erratic
                                                                 behavior with a knife” and, upon seeing a woman
                                                                 (Hughes) matching that description “walk[ ] toward”
                                                                 another individual (Chadwick) and “stop[ ] no more than
                                                                 six feet from her,” three officers present drew their guns.
                                                                    138 S. Ct. at 1150. The officers told Hughes to drop
              i. Count One: Excessive Force                      the knife “at least twice.” Id. “Hughes appeared calm, but
                                                                 she did not acknowledge the officers’ presence or drop
When an “officer has probable cause to believe that the          the knife.” One officer subsequently shot Hughes four
suspect poses a threat of serious physical harm, either to       times. Id. Officers had been on the scene “but a few
the officer or to others, it is not constitutionally             minutes, perhaps just a minute” at the time of the
unreasonable to prevent escape by using deadly force.”           shooting. Id. Hughes survived and sued the officer who

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                        3
              Case 3:20-cv-00330-JBA Document 35-1 Filed 04/30/20 Page 18 of 25


Reyes v. Galpin, Slip Copy (2019)



shot her, claiming excessive use of force under the Fourth       could “help move a case beyond the otherwise ‘hazy
Amendment and        § 1983.                                     border between excessive and acceptable force’ and
                                                                 thereby provide an officer notice that a specific use of
The Supreme Court held in that case that it “need not, and       force is unlawful,” Officers Koval and Galpin are entitled
does not, decide whether [the officer] violated the Fourth       to the protections of qualified immunity on Count One.
Amendment when he used deadly force against Hughes.              Id. (quoting    Mullenix, 136 S. Ct. at 312).
For even assuming a Fourth Amendment violation
occurred—a proposition that is not at all evident—on
these facts Kisela was at least entitled to qualified
immunity.”      138 S. Ct. at 1152 (holding that “this is far
from an obvious case in which any competent officer
would have known that shooting Hughes to protect                  ii. Counts Four: Wrongful Death and Six: Negligent
Chadwick would violate the Fourth Amendment”). The                           Infliction of Emotional Distress
Supreme Court found no case(s) which would have made
clear that the shooting violated any clearly established         *5 In the absence of any federal claim against Defendants
right, observing that “[i]n fact, the most analogous [Ninth]     Koval and Galpin which survives Defendants’ Motion to
Circuit precedent favors” the officer, not Hughes. Id.           Dismiss, the Court must first determine whether to
                                                                 exercise supplemental jurisdiction over the state law
Defendants emphasize the similarities between the facts          claims against them in Counts Four and Six, which claim
of Kisela and the circumstances of Mr. Reyes’ death, such        wrongful death and negligent infliction of emotional
as the short duration of the officers’ presence on the           distress.
scene, the necessity of a quick response, the movement of
an armed person towards another, and the subject’s               “[I]n any civil action of which the district courts have
refusal to drop the knife following repeated police              original jurisdiction, the district courts shall have
commands. Defendants argue that the Supreme Court’s              supplemental jurisdiction over all other claims that are
opinion in Kisela demonstrates that their similar behavior       so related to claims in the action ... that they form part of
in a similar situation is also “at least entitled to qualified
                                                                 the same case or controversy,”       28 U.S.C. § 1367, i.e.,
immunity.”
                                                                 that “derive from a common nucleus of operative fact,”
Plaintiff argues that “at this stage, the Plaintiffs have            City of Chicago v. Int’l Coll. of Surgeons, 522 U.S.
pleaded sufficient facts to establish a plausible claim that     156, 165 (1997) (internal quotation omitted). When only
it was objectively unreasonable for Officer Galpin to kill       “state-law claims remain[ ] after resolution of the federal
Reyes.” (Pl.’s Opp. at 6.) Plaintiff cites Officer Koval’s       question, the District Court [has] discretion, consistent
decision to remain inside his police vehicle as evidence         with Article III, to retain jurisdiction” over those
that Officer Galpin’s choice to exit the vehicle and engage      still-pending state law claims.       Osborn v. Haley, 549
with Mr. Reyes was objectively unreasonable. (Id.)               U.S. 225, 245 (2007). See       28 U.S.C. § 1367(c)(3). “In
Contrary to Plaintiff’s assertion, that the two officers         general, where [all] federal claims are dismissed before
adopted a different approach does not clearly establish          trial, the state claims should be dismissed as well,”
that one approach represented a constitutional violation.
                                                                      Marcus v. AT&T Corp., 138 F.3d 46, 57 (2d Cir.
See     Walczyk v. Rio, 496 F.3d 139, 154 (2d Cir. 2007)         1998), but the “district court’s decision whether to
(“an officer is still entitled to qualified immunity if          exercise that jurisdiction after dismissing every claim
officers of reasonable competence could disagree on the          over which it had original jurisdiction is purely
legality of the action at issue in its particular factual
context.” (internal quotation omitted) ). Moreover, in           discretionary.”     Carlsbad Tech., Inc. v. HIF Bio, Inc.,
focusing broadly on whether she established a “plausible         556 U.S. 635, 639 (2009). In exercising that discretion,
claim that it was objectively unreasonable for Officer           district courts “must weigh various factors, such as
Galpin to kill Reyes,” Plaintiff’s argument misses the           judicial economy, convenience, fairness, and comity.”
mark with regard to qualified immunity, failing to plead         Wright v. Musanti, 887 F.3d 577, 582 n.2 (2d Cir. 2018).
facts or cite any case which “ ‘squarely governs’ the
                                                                 In light of those factors, the Court declines to exercise
specific facts at issue,”   Kisela, 138 S. Ct. at 1153, and      supplemental jurisdiction over the state law claims
which could arguably clearly establish a right which             against Defendants Koval and Galpin in Counts Four and
Officer Galpin violated in shooting Mr. Reyes. In the            Six. This case is still in early stages of litigation, so there
absence of any “precedent involving similar facts” which         has not yet been the type of “substantial expenditure in

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          4
              Case 3:20-cv-00330-JBA Document 35-1 Filed 04/30/20 Page 19 of 25


Reyes v. Galpin, Slip Copy (2019)



time, effort, and money in preparing the dependent               (1992) ) ). See also Thompson v. Mexico Const, LLC,
claims” which would weigh in favor of an exercise of             2007 WL 763899, at *1 (D. Conn. March 9, 2007)
supplemental jurisdiction.          Purgess v. Sharrock, 33      (reviewing and finding no binding authority which clearly
F.3d 134, 138 (2d Cir. 1994). See Estate of Devine v.            holds that police departments are improper defendants in
Fusaro, 676 Fed. App’x 61, 64 (2d Cir. 2017) (affirming          Connecticut).
“district court’s decision to decline to exercise jurisdiction
over” state law claims after finding officers entitled to
qualified immunity on         § 1983 excessive force claim
and entering summary judgment in their favor on federal
claims); Chapman v. Crane Co., 694 Fed. App’x 825, 829
(2d Cir. 2017) (affirming district court’s declining to                       ii. Count Two: Failure to Train
exercise supplemental jurisdiction where, among other
factors, “it was still an early stage of the proceedings and     *6 “In order to prevail on a claim against a municipality
discovery was not complete; [and] no dispositive motions         under      section 1983 based on acts of a public official, a
had been decided”). All claims against Defendants Koval          plaintiff is required to prove: (1) actions taken under color
and Galpin are therefore dismissed.                              of law; (2) deprivation of a constitutional or statutory
                                                                 right; (3) causation; (4) damages; and (5) that an official
                                                                 policy of the municipality caused the constitutional
                                                                 injury.”      Roe v. City of Waterbury, 542 F.3d 31, 36 (2d
                                                                 Cir. 2008) (citing      Monell v. Dep’t of Social Servs., 436
                                                                 U.S. 658, 690–91 (1978) ).
B. Claims against Chief James Campbell, the Town of
 Thomaston, and the Thomaston Police Department
                                                                 The Supreme Court has interpreted        § 1983’s causation
The Complaint’s failure to train claim (Count Two) and           requirement as inconsistent with the imposition of
ADA violation claim (Count Three) bring claims against           vicarious or respondeat superior liability on a
Chief James Campbell, the Town of Thomaston, and the             municipality for the torts of its employees,    Reynolds v.
Thomaston Police Department (together, the “Municipal            Giuliani, 506 F.3d 183, 190 (2d Cir. 2007) (citing
Defendants”).                                                        Monell, 436 U.S. at 691–94), and thus “[t]he fifth
                                                                 element—the ‘official policy’ element—can only be
                                                                 satisfied where a plaintiff proves that a ‘municipal policy
                                                                 of some nature caused a constitutional tort,’ ”        Roe,
                                                                 542 F.3d at 36 (quoting      Monell, 436 U.S. at 691). “ ‘In
                                                                 other words, a municipality may not be found liable
     i. Thomaston Police Department as defendant                 simply because one of its employees committed a tort’ ”
                                                                 and “a plaintiff must demonstrate that, through its
Defendants argue that the “claims against the Thomaston          deliberate conduct, the municipality was the ‘moving
Police Department should be dismissed because, under
clearly established law, a police department is not a legal      force’ behind the alleged injury.”           Id. at 36–37
entity.” (Defs.’ Mem. at 3.) Defendants cite no authority        (quoting     Bd. of County Comm’rs v. Brown, 520 U.S.
for this argument, and in the absence of such, the               397, 405 (1997) ).
Thomaston Police Department will not be dismissed on
those grounds. See Soltis v. Kotenski, 63 F. Supp. 2d 187,       “In limited circumstances, a local government’s decision
189 (D. Conn. 1999) (“the Court will comment briefly on          not to train certain employees about their legal duty to
defendants’ claims that a police department cannot be            avoid violating citizens’ rights may rise to the level of an
liable under      Section 1983. This is not an accurate          official government policy for purposes of         § 1983.”
statement of the law. A municipality may be held liable,            Connick v. Thompson, 131 S. Ct. 1350, 1359 (2011).
as may a municipality’s police department, when                  The Supreme Court has explained that a “municipality’s
plaintiff’s harm was caused by a constitutional violation        culpability for a deprivation of rights is at its most
and where the municipality or police department as a             tenuous where a claim turns on a failure to train” because
subdivision thereof is responsible for that violation.”          municipal liability depends upon a showing of
(citing     Collins v. City of Harker Heights, 503 U.S. 115      policymakers’ “deliberate indifference” to citizens’ rights

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                        5
             Case 3:20-cv-00330-JBA Document 35-1 Filed 04/30/20 Page 20 of 25


Reyes v. Galpin, Slip Copy (2019)



rather than negligence. Id. Therefore, a “pattern of similar    *7 These allegations, if true, suggest that policymakers
constitutional violations by untrained employees is             arguably had actual or constructive notice of the need for
‘ordinarily necessary’ to demonstrate deliberate                such training and that a policymaker demonstrated
indifference for purposes of failure to train,” because         deliberate indifference to that need, and therefore Plaintiff
“when city policymakers are on actual or constructive           states a facially plausible claim for relief for failure to
notice that a particular omission in their training program     train sufficient for Count Three to survive the motion to
causes city employees to violate citizens’ constitutional       dismiss stage. See     Amnesty America v. Town of West
rights, the city may be deemed deliberately indifferent if      Hartford, 361 F.3d 113, 130 n.10 (2d Cir. 2004) (plaintiff
the policymakers choose to retain that program.”       Id. at   not required to “identify a specific deficiency” in training
1360.                                                           “at the motion to dismiss stage” but must do so to survive
                                                                a motion for summary judgment).
To survive Defendants’ Motion to Dismiss, Plaintiff must
have pled facts which, if true, would state a claim for the
Municipal Defendants’ liability for failure to train: first,
that Mr. Reyes suffered a constitutional violation, and
second, that the Municipal Defendants’ “deliberate
indifference” and failure to train “caused” that violation.
                                                                            iii. Count Three: ADA Violation
First, though Plaintiff has not plausibly pled facts or cited
                                                                Plaintiff also argues that Defendants3 violated Mr. Reyes’
any cases which suggest that Officers Koval and Galpin
violated any clearly established constitutional rights, the     rights under the Americans with Disabilities Act,        42
Complaint does contain sufficient factual allegations           U.S.C. § 12132 et seq., by their failure to offer training
which, in combination with all favorable inferences to          “on how to make reasonable accommodations for persons
which Plaintiff is entitled at this stage, render a claim of    suffering, or perceived to be suffering from, mental illness
Fourth Amendment violation facially plausible. Though           or disabilities when these persons are” taken into
that alone is insufficient to defeat the officers’ claim of     custody.4
qualified immunity, it does allow Plaintiff’s failure to
train claim against the Municipal Defendants to proceed         To establish a violation of the ADA, Plaintiff must
at this stage.                                                  demonstrate (1) that Mr. Reyes was a “qualified
                                                                individual” with a disability; (2) that the Defendants are
Second, Plaintiff here contends that, in the Thomaston          subject to the ADA; and (3) that Mr. Reyes was denied
Police Department, “[o]fficers were not trained to              the opportunity to participate in or benefit from the
apprehend those suffering from a current mental illness,        Defendants’ services, programs, or activities, or was
or those perceived as disabled, and those for whom              otherwise discriminated against by Defendants by reason
officers had a record of psychiatric impairment.” (Compl.       of his disability.   Disabled in Action v. Bd. of Elections
¶ 29.) The Complaint also alleges that the Thomaston            in City of New York, 752 F.3d 189, 196–97 (2d Cir. 2014)
Police Department “responds regularly to calls for              (citing     McElwee v. Cnty. of Orange, 700 F.3d 635,
individuals who, based upon initial reports to officers, are    640 (2d Cir. 2012) ).
believed to be seriously disturbed, either as a result of
illness or intoxication. The department fails, refuses, and     Defendants do not appear to contest that Mr. Reyes was a
neglects to keep a centralized database of those reported       “qualified individual” or that they are generally subject to
to it as suspected of being mentally ill.” (Id. ¶ 30.)          the ADA. (See generally Defs.’ Mem.)
Plaintiff also alleges that Chief Campbell “did not provide
training necessary for officers faced with the challenge of     Defendants argue instead that “officers making an arrest
bringing such people safely” into their custody, despite        are not required to first determine whether their actions
being “on notice ... that a significant number of               would comply with the ADA before protecting
individuals arrested or otherwise detained by officers ...      themselves and others,” (Defs.’ Mem. at 16) (citing
are either mentally ill or appear to be so.” (Id. ¶ 31.)
Nonetheless, the Complaint alleges, “the Chief refused,            Hainze v. Richards, 207 F.3d 795 (5th Cir. 2000) ),
failed and neglected to provide training on how safely,         and therefore that Mr. Reyes suffered no underlying ADA
and without precipitous use of deadly force, to defuse a        violation which would support an ADA failure to train
tense situation and place an agitated person in custody.”       claim. The Hainze court determined that “Title II does not
(Id.)                                                           apply to an officer’s on-the-street responses to reported
                                                                disturbances or other similar incidents, whether or not
                                                                those calls involve subjects with mental disabilities, prior
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       6
             Case 3:20-cv-00330-JBA Document 35-1 Filed 04/30/20 Page 21 of 25


Reyes v. Galpin, Slip Copy (2019)



to the officer’s securing the scene and ensuring that there      mandate for the elimination of discrimination against
is no threat to human life,” reasoning that to “require the      individuals with disabilities.’ Id. at 68 (quotation
officers to factor in whether their actions are going to         marks and citation omitted).
comply with the ADA, in the presence of exigent
circumstances and prior to” ensuring the safety of those         A number of courts have considered whether
present “would pose an unnecessary risk to innocents.”           interactions between law enforcement and disabled
    Hainze, 207 F.3d at 801.                                     individuals—whether initiated by the disabled
                                                                 individual or the police and whether the interaction
However, that approach of the Fifth Circuit Court of             culminates in an arrest—are ‘services, programs, or
Appeals has been adopted neither by the Second Circuit           activities’ subject to the requirement of accommodation
Court of Appeals nor by district courts within this circuit      under Title II of the ADA. Those courts have generally
who have considered whether the ADA applies to                   found that Title II applies, but the reasonableness of the
interactions between law enforcement and disabled                accommodation required must be assessed in light of
individuals. In     Williams v. City of New York, 121 F.         the totality of the circumstances of the particular case.
Supp. 3d 354, 364-365 (S.D.N.Y.), that district court held
that the ADA does govern “on-the-street encounters”               121 F. Supp. 3d at 365-366.
between police and covered individuals, concluding that
“the City’s crabbed interpretation of Title II’s coverage of   That court went on to conclude that there are “at least two
police activity simply does not comport with the language      types of Title II claims applicable to arrests,” including
of Title II and its implementing regulations, particularly     “(1) wrongful arrest, where police wrongly arrest
in light of the remedial purpose of the statute and the        someone with a disability because they misperceive the
weight of authority that has considered the issue.” The        effects of that disability as criminal activity; and (2)
Williams court reasoned that                                   reasonable accommodation, where, although police
                                                               properly investigate and arrest a person with a disability
  *8 ‘Congress enacted Title II against a backdrop of          for a crime unrelated to that disability, they fail to
  pervasive unequal treatment in the administration of         reasonably accommodate the person’s disability in the
  state services and programs, including systematic            course of investigation or arrest, causing the person to
  deprivations of fundamental rights’ and ‘a pattern of        suffer greater injury or indignity in that process than other
  unequal treatment’ in a wide range of public services        arrestees.”     Id. at 369 (quoting          Sheehan v. City
  and activities ‘in the administration of justice.’           and County of San Francisco, 743 F.3d 1211, 1232 (9th
  [ Tennessee v. Lane, 541 U.S. 509, 524-525 (2004).]          Cir. 2014), rev’d in part on other grounds,         135 S.Ct.
  The Department of Justice’s implementing regulations         1765 (2015) (“Whether the statutory language [of the
  for the ADA make clear that, with exceptions not             ADA] applies to arrests is an important question that
  relevant here, Title II of the ADA ‘applies to all           would benefit from briefing and an adversary
  services, programs, and activities provided or made          presentation. But San Francisco, the United States as
  available by public entities,’ 28 C.F.R. § 35.102(a), and    amicus curiae, and Sheehan all argue (or at least accept)
  requires public entities to make ‘reasonable
                                                               that     § 12132 applies to arrests. No one argues the
  modifications in policies, practices, or procedures when
                                                               contrary view. As a result, we do not think that it would
  the modifications are necessary to avoid discrimination
                                                               be prudent to decide the question in this case.”) ).
  on the basis of disability,’ unless the required
  modification would fundamentally alter the nature of
                                                               It is clear, at least, that the ADA can apply to police
  the service, program, or activity,          28 C.F.R. §      activity in some situations. Even Hainze v. Richards, the
  35.130(b)(7). The phrase ‘services, programs, or             sole case cited by the Defendants in support of their
  activities’ is ‘a catch-all phrase’ that prohibits all       proposition that Officers Koval and Galpin were not
  discrimination by a public entity.        Noel v. N.Y.C.     required to consider ADA compliance before acting,
  Taxi & Limousine Comm’n, 687 F.3d 63, 69 (2d Cir.            acknowledges that police actions must, at some point,
  2012) (quoting      Innovative Health Sys., Inc. v. City     begin to comply with ADA requirements.         207 F.3d at
  of White Plains, 117 F.3d 37, 45 (2d Cir. 1997),             802 (“Once the area was secure and there was no threat to
  recognized as superseded on other grounds, Zervos v.         human safety, the ... deputies would have been under a
  Verizon N.Y., Inc., 252 F.3d 163, 171 n. 7 (2d Cir.          duty to reasonably accommodate Hainze’s disability in
  2001) ). As the Second Circuit has explained, the ADA        handling and transporting him....”). See Brunette v. City of
  should be ‘broadly construed to effectuate its purpose       Burlington, Vermont, 2018 WL 4146598, at * 34 (D. Vt.
  of providing a clear and comprehensive national              Aug. 30, 2018) (holding that “exigent circumstances” of

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      7
             Case 3:20-cv-00330-JBA Document 35-1 Filed 04/30/20 Page 22 of 25


Reyes v. Galpin, Slip Copy (2019)



the police encounter must be considered in determining             Three states a claim of ADA violation sufficient to
whether police provided ADA-compliant “reasonable                  survive the motion to dismiss stage.
accommodation” and citing cases taking similar
approach).

Plaintiff further alleges that Chief Campbell was “on
notice ... that a significant number of individuals arrested
or otherwise detained by officers under [his] employ are              III. Conclusion
either mentally ill or appear to be so” and that it “was           For the foregoing reasons, Defendants’ Motion to Dismiss
foreseeable to the Chief that police officers would                [Doc. # 22] is GRANTED in part and DENIED in part.
routinely confront” such individuals, (Compl. ¶ 31), but           Counts One, Four, and Six of the Complaint are dismissed
that the Defendants nonetheless “offer no training on how          from this litigation, as are Defendants Officers Koval and
to make reasonable accommodations” for individuals                 Galpin. Counts Two and Three of the Complaint are not
protected by the ADA with whom officers come into                  dismissed, nor are the Municipal Defendants.
contact, (Compl. ¶¶ 35-36.)
                                                                   IT IS SO ORDERED.
*9 Without yet deciding the precise scope of the ADA’s
requirements in this situation, the Court finds that
Plaintiff has pled facts which render plausible her                All Citations
allegation that Mr. Reyes suffered a violation of his right
                                                                   Slip Copy, 2019 WL 959680
to a reasonable accommodation of his disability because
of an alleged failure to train and despite Defendants’
knowledge of the need for such training. Therefore, Count
                                                          Footnotes


1
       The Complaint does not include a Count Five.

2
       The Supreme Court has held that district courts have the discretion to choose which of the two prongs of the
       qualified immunity standard to analyze first, depending on the circumstances of the case. See             Pearson, 555 U.S.
       at 236.

3
       Because Count Three of the Complaint identifies only the Town of Thomaston and the Thomaston Police
       Departments as responsible for the alleged ADA violation, (Compl. ¶¶ 35-37), the Court reads Count Three as
       brought only against those two defendants.

4
       In her Opposition to the Motion to Dismiss, Plaintiff analyzes Count Three’s claims both under the ADA and under
       Monell and       § 1983. (Pl.’s Opp. at 10-12.) However, on the face of the Complaint, Count Three brings only a claim
       of violation of the ADA and makes no reference to       § 1983. (Compl. ¶¶ 33-38.) Therefore, the Court treats Count
       Three as only a claim for violation of the ADA.




End of Document                                                   © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              8
             Case 3:20-cv-00330-JBA Document 35-1 Filed 04/30/20 Page 23 of 25


United States ex rel. Ameti v. Sikorsky Aircraft Corporation, Not Reported in Fed. Supp....




               2016 WL 10490528
  Only the Westlaw citation is currently available.                                 BACKGROUND
   United States District Court, D. Connecticut.
                                                                On August 22, 2014, Relator filed his initial complaint
  UNITED STATES of America EX REL., Pellumb                     against the defendant under seal, primarily alleging
             AMETI, Plaintiffs,                                 violations of the FCA. (Dkt. #’s 1, 3). Relator’s complaint
                    v.                                          remained under seal while the Department of Justice
    SIKORSKY AIRCRAFT CORPORATION,                              investigated the claim and determined whether or not it
                Defendant.                                      would intervene. (Dkt. # 6). On March 28, 2016, the
                                                                United States declined intervention, and the Court
             CASE NO. 3:14-cv-1223(VLB)                         subsequently unsealed the complaint. (Dkt. #’s 14, 15).
                          |
                 Signed 11/28/2016
                                                                On June 20, 2016, the Court ordered that the above
                                                                captioned case dealing with violations of the FCA be
Attorneys and Law Firms                                         consolidated with a related pending case brought by
                                                                Relator alleging claims of employment discrimination.1
Michael C. McMinn, Axelrod & Associates, LLC,                   The original discovery deadline in the employment
Woodbrige, CT, for Plaintiffs.                                  discrimination case was April 1, 2016, and the Court
                                                                ultimately extended this deadline until April 29, 2016.
Basil C. Sitaras, Cantor Fitzgerald, New York, NY, Eric
L. Sussman, James Michael Leva, Day Pitney LLP,                 On July 20, 2016, the defendant filed a Motion to Dismiss
Hartford, CT, Howard Fetner, Day Pitney LLP, New                Relator’s FCA claims, as a well as a Motion to Stay
Haven, CT, Michael J. Bronson, Patrick M. Hagan,                Discovery pending the outcome of its Motion to Dismiss.
Dinsmore & Shohl, LLP, Cincinnati, OH, Elizabeth A.             (Dkt. #’s 39, 40). On September 15, 2016, Relator filed an
Latif, West Hartford, CT, Stanley A. Twardy, Jr., Day           Amended Complaint. (Dkt. # 51). On September 29,
Pitney LLP, Stamford, CT, for Defendant.                        2016, the defendant filed a Motion to Dismiss the
                                                                Amended FCA Complaint. (Dkt. # 53). On October 27,
                                                                2016, Relator filed its Memorandum in Opposition to the
                                                                Defendant’s Motion to Dismiss the Amended False
                                                                Claims Act. (Dkt. # 59).




 RULING ON DEFENDANT’S MOTION TO STAY
              DISCOVERY
                                                                                   RELEVANT LAW
Robert A. Richardson, United States Magistrate Judge            Pursuant to Rule 26(f) of the Federal Rules of Civil
                                                                Procedure, a court has discretion to stay discovery “for
*1 Relator Pellumb Ameti (“Relator”) brings this action         good cause shown.” Fed.R.Civ.P. 26(c). “In some
on behalf of the United States of America against               circumstances, a pending motion to dismiss may
Defendant Sikorsky Aircraft Corporation (“Defendant”)           constitute ‘good cause’ for a protective order staying
seeking remedies under the False Claims Act,           31       discovery.” Hong Leong Fin. Ltd. (Singapore) v. Pinnacle
U.S.C. § 3729, et seq. (“FCA”) and Connecticut state law.       Performance Ltd., 297 F.R.D. 69, 72 (S.D.N.Y. 2013)
Pursuant to Federal Rule of Civil Procedure 26(c), the          (citations omitted). “This rule is often invoked to avoid
defendant moves the Court for a protective order to stay        potentially expensive and wasteful discovery during the
discovery in this action pending resolution of its Motion       pendency of a determination which could potentially
to Dismiss the FCA Complaint. (Dkt. # 40).                      reshape pending claims.”       Dabney v. Maddock, No.
                                                                9:10-CV-0519 GTS/DEP, 2011 WL 7479164, at *11
                                                                (N.D.N.Y. Nov. 29, 2011), report and recommendation
                                                                adopted, No. 9:10-CV-0519 GTS/DEP, 2012 WL 760748

               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      1
             Case 3:20-cv-00330-JBA Document 35-1 Filed 04/30/20 Page 24 of 25


United States ex rel. Ameti v. Sikorsky Aircraft Corporation, Not Reported in Fed. Supp....



(N.D.N.Y. Mar. 7, 2012).
                                                                In support of its motion to dismiss, the defendant further
“Factors that courts have considered when determining           claims that the failure of Relator’s FCA claim effectively
whether or not a stay is appropriate include: (1) whether       dooms its conspiracy claim, because the Second Circuit
the defendant has made a strong showing that the                has held that failure to plead an underlying violation of
plaintiff’s claim is unmeritorious; (2) the breadth of          the FCA precludes a conspiracy claim. (Dkt. # 53 at 21).
discovery and the burden of responding to it; and (3) the       The defendant likewise argues that plaintiff’s retaliation
risk of unfair prejudice to the party opposing the stay.”       claim fails because the plaintiff did not engage in FCA
    Chesney v. Valley Stream Union Free Sch. Dist. No.          protected activity. (Dkt. # 52 at 22). Finally, the defendant
24, 236 F.R.D. 113, 115 (E.D.N.Y. 2006) (citations              argues that Relator’s state law claim fails because Relator
omitted). The “factor that weighs most heavily in favor of      fails to state a federal claim, and the state should therefore
                                                                decline to exercise supplemental jurisdiction. (Dkt. # 53 at
a stay is the strength of defendants’ motion.”     Picture      27). It does not appear that any of the above claims are
Patents, LLC v. Terra Holdings LLC, No. 07 CIV. 5465            insubstantial or unfounded in law.
JGK/HBP, 2008 WL 5099947, at *2 (S.D.N.Y. Dec. 3,
2008).

*2 Additionally, “[c]ourts in this District hold that a stay
of discovery is appropriate pending resolution of a
potentially dispositive motion where the motion                    II. The breadth of discovery and the burden of
‘appear[s] to have substantial grounds’ or, stated another         responding to it
way, ‘do[es] not appear to be without foundation in law.’       With respect to the breadth of discovery and the burden of
” In re Currency Conversion Fee Antitrust Litig., No.           responding to it, the defendant argues that the requested
M21-95, 2002 WL 88278, at *1 (S.D.N.Y. Jan. 22, 2002)           discovery will be “quite broad” because the allegations in
(internal citations omitted).                                   the complaint “are extensive and deal with complicated
                                                                engineering issues.” (Dkt. # 40 at 8). The defendant also
                                                                argues that absent a stay, Sikorsky will be forced to
                                                                expend significant resources on a complaint that might
                                                                ultimately fail as a matter of law. (Dkt. # 40 at 8). Relator
                                                                has not yet filed a response to defendant’s Motion to Stay
                                                                Discovery, and therefore has not provided the Court with
                      DISCUSSION
                                                                information regarding the breadth of discovery or the
                                                                burden of responding to it.


   I. Whether the defendant has made a strong
   showing that Relator’s claims are unmeritorious
While the Court expresses no opinion as to the outcome
of the outstanding Motion to Dismiss, the memorandum              III. Risk of unfair prejudice from a stay
of law in support of defendant’s motion to dismiss              As noted above, Relator has not yet filed a response to
appears to raise substantial issues which are “not              defendant’s motion to stay discovery, and therefore has
unfounded in law.” See In Re Currency, 2002 WL 88278,           not presented evidence that it would be unduly prejudiced
at *1. Specifically, the defendant argues that Relator fails    by a stay of discovery. Additionally, a scheduling order
to allege with plausibility and particularity that Sikorsky     regarding discovery has not yet been entered in the
submitted false claims or false statements. (Dkt. # 52 at       consolidated case, so Relator does not yet have an
9). Given the rigorous pleading standard set forth by the       expectation regarding a discovery timeline.
Supreme Court as well as the Second Circuit, and the
requirement that the actual submission of false claims be       The Court does not need to decide at this point whether
presented with a high degree of particularity, the              Relator is entitled to any discovery at all. Instead, the
defendant’s claims are not unfounded in law. See                Court merely needs to find that there is good cause for
                                                                staying discovery pending the outcome of the defendant’s
    Universal Health Servs., Inc. v. United States, 136 S.      motion to dismiss. Given the strength of the defendant’s
Ct. 1989, 2003, 195 L.Ed. 2d 348 (2016);        U.S. ex rel.    dispositive motion, the potential burden of producing
Kester v. Novartis Pharm. Corp., 23 F. Supp. 3d 242, 252        discovery and the lack of evidence that Relator will be
(S.D.N.Y. 2014).                                                unduly prejudiced by a stay, the Court finds that there is

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                        2
             Case 3:20-cv-00330-JBA Document 35-1 Filed 04/30/20 Page 25 of 25


United States ex rel. Ameti v. Sikorsky Aircraft Corporation, Not Reported in Fed. Supp....



good cause for staying discovery pending a decision on          Dismiss.
the Motion to Dismiss.
                                                                SO ORDERED at Hartford, Connecticut, this 28th day of
                                                                November, 2016.


                                                                All Citations

                      CONCLUSION                                Not Reported in Fed. Supp., 2016 WL 10490528

*3 For the foregoing reasons, discovery in this action is
stayed pending resolution of defendant’s Motion to
                                                       Footnotes


1
       The employment discrimination case had previously been docketed as 3:15-cv-00235-VLB.




End of Document                                                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            3
